Citation Nr: 1023433	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  00-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  What evaluation is warranted from August 26, 1999 to 
September 28, 1999 for residuals of a right maxilla fracture 
with limitation of temporomandicular articulation?

2.  Entitlement to an effective date prior to September 29, 
1999 for the grant of a 40 percent rating for residuals of a 
right maxilla fracture with limitation of temporomandicular 
articulation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1963 to August 
1966.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The December 1999 rating decision granted 
a 40 percent disability rating effective September 29, 1999.  

The Board issued a decision in September 2001 denying the 
claim on appeal.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in July 2004, the Court vacated the Board's decision and 
remanded the case to the Board for readjudication.  The Board 
remanded the case to the RO in December 2004 for further 
development.  In October 2006, the Board again remanded for a 
hearing to be scheduled for the Veteran.  

In February 2009, the Board denied the Veteran's claim of 
entitlement to an earlier effective date.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2009, the parties to the appeal 
filed a joint motion asking the Court to vacate and remand 
the Board's decision insofar as it denied an earlier 
effective date for the Veteran's service-connected right 
maxilla fracture with limitation of temporomandicular 
articulation.  The Court granted the motion.  The matter is 
now presented for the Board's further consideration.



FINDINGS OF FACT

1.  From August 26, 1999 to September 29, 1999, residuals of 
a fractured right maxilla with limitation of 
temporomandibular articulation were manifested by a 
limitation of inter-incisal motion to 15 millimeters. 

2.  Prior to September 29, 1999, residuals of a fractured 
right maxilla with limitation of temporomandibular 
articulation were not manifested by inter-incisal motion 
limited to 10 millimeters or less.


CONCLUSIONS OF LAW

1.  From August 26, 1999 to September 29, 1999, the criteria 
for a 30 percent evaluation, but no higher, for residuals of 
a fractured right maxilla with limitation of 
temporomandibular articulation were met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.10, 4.150, Diagnostic Code 9905 (2009).

2.  The criteria for an effective date prior to September 29, 
1999, for a 40 percent rating for residuals of a fractured 
right maxilla with limitation of temporomandibular 
articulation are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110(a); 38 C.F.R. §§ 3.159, 3.400, 3.400(o)(2), 4.150 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  The Veteran's claim for 
increase was filed prior to the passage of the VCAA.  
Therefore, it was impossible for the RO have complied with 
the VCAA prior to initial consideration of the claim.  
Nevertheless, in January 2005 and May 2007 correspondence, VA 
provided the Veteran with the information and evidence needed 
to substantiate and complete a claim.  The claim was 
readjudicated in a September 2007 supplemental statement of 
the case.  
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim including VA treatment records and providing the 
Veteran with an opportunity for a hearing.  VA did not 
provide the Veteran with an examination in connection with 
his claim for an earlier effective date, as this issue would 
not warrant an examination.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(A)-(C).  In sum, there is no evidence 
of any VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.

Legal Criteria-Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The Rating Schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service. The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505, 510 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b).

Limited motion of the temporomandibular articulation is 
evaluated under the criteria of 38 C.F.R. § 4.150, Diagnostic 
Code 9905 as follows: a 10 percent rating is assigned for 
range of lateral excursion of 0 to 4 millimeters or for 
inter-incisal range of 31 to 40 millimeters.  A 20 percent 
rating is assigned for inter-incisal range of 21 to 30 
millimeters.  A 30 percent rating is assigned for inter-
incisal range of 11 to 20 millimeters.  A 40 percent rating 
is assigned for inter-incisal range of 0 to 10 millimeters.  

Ratings for limited inter-cisal movement shall not be 
combined with ratings for limited lateral excursion.  See 
Note to Diagnostic Code 9905.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Analysis

Procedurally, the Veteran was granted service connection for 
his jaw disability in November 1966 and assigned a 
noncompensable evaluation.  In February 2009 Board decision, 
the failure to grant a 10 percent disability evaluation was 
found to be clearly and unmistakably erroneous and a 10 
percent disability rating was thus granted.  In a September 
1999 statement, the Veteran asserted that the severity of his 
jaw disability had increased.  In a December 1999 rating 
decision, the Veteran's disability rating was increased to 40 
percent, effective September 29, 1999.

The relevant evidence includes a letter from Dr. H.D.J. dated 
in September 2000 which states that the Veteran was his 
dental patient between 1970 and 1986.  Dr. H.D.J. stated that 
during those years the Veteran required special care because 
he could not open his mouth very far, and that due to this 
condition procedures were limited to careful cleanings and 
occasional fillings.  

A VA medical center treatment note dated August 26, 1999, 
noted that the Veteran's medical history was significant for 
severely limited jaw mobility due to a service injury.  It 
was noted that the Veteran was unable to open his mouth more 
than 1.5 centimeters (i.e., 15 millimeters).  

Temporomandibular articulation is rated based on diagnostic 
code 9905.  Diagnostic code 9905 rates this disability based 
upon the range of inter-incisal motion.  In this case, the 
Veteran's treatment records show that the Veteran's was 
unable to open his jaw wider than 15 millimeters.  As noted 
above, under 38 C.F.R. § 4.150, Diagnostic Code 9905 (2009), 
a range of inter-incisal motion limited to between 11 and 20 
millimeters warrants a 30 percent disability evaluation.  If 
inter-incisal motion is limited to 10 millimeters or less, a 
40 percent rating may be assigned.

The Board notes that Dr. H.D.J. asserted in his September 
2000 letter that the Veteran's jaw motion was limited prior 
to August 1999.  The Board finds, however, that this letter 
does not specify the exact limitation of motion of the jaw 
and is thus too general to show an increase in the severity 
of the disability under the applicable diagnostic code.  
Hence, this letter does not provide a basis to assign a 
higher rating.

Nevertheless, the Board finds that the August 26, 1999 
examination findings do provide a basis to grant a 30 percent 
disability evaluation from the date of the August 26, 1999 VA 
medical center treatment record.  A higher rating is not in 
order from that date since inter-incisal motion exceeded 10 
millimeters.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
Here, the disability picture presented by the Veteran's 
residuals of a right maxilla fracture with limitation of 
temporomandicular articulation is appropriately contemplated 
by the rating schedule.  There is nothing in this case that 
differentiates the appellant's disorder from many other 
veterans who suffer from the same disability.  The Veteran 
has not been hospitalized at an time since 1999 due to this 
disorder, and it is not shown to cause a marked impact on 
employment.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  Thun.

Laws and Regulations- Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for 
a claim for increase may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2).

Under 38 C.F.R. § 3.155(a), the veteran or the representative 
can file an informal claim by communicating an intent to 
apply for one or more VA benefits.  The benefit sought must 
be identified, but need not be specific.  See Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992). 
 
Under 38 C.F.R. § 3.157(b) once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  Id.  The date on 
the VA outpatient or hospital examination will be accepted as 
the date of claim.  38 C.F.R. § 3.157(b).

Analysis

In September 1999, the Veteran filed a claim of entitlement 
to an increased evaluation for his service-connected 
residuals of a right maxilla fracture with limitation of 
temporomandicular articulation.  In a December 1999 rating 
decision, VA assigned a 40 percent rating effective the date 
of the claim.  In this case, however, as stated above, a 
treatment note from the VA medical center in Rochester, New 
York noted on August 26, 1999 that the Veteran had severely 
limited jaw mobility.  The Veteran asserts that this 
treatment note is sufficient to show that an increase in the 
severity of the Veteran's disability was factually 
ascertainable within a year of the claim and that he should 
therefore be granted an earlier effective date for his 40 
percent disability rating.  

As stated above, if a claim is filed within one year of the 
date that evidence shows that an increase in disability has 
occurred, the earliest date in which an increase is factually 
ascertainable is used.  38 C.F.R. § 3.400(o)2; See also 
Harper v. Brown, 10 Vet. App. 125, 126-127 (1997).  The 
Veteran asserts in part that, since the August 26, 1999 
treatment note is within a year of the Veteran's September 
1999 claim, the effective date ought to be August 26, 1999.  

Initially, the Board does not find that the Veteran's August 
26, 1999 treatment note may be treated as an informal claim 
for an increased rating as there is no language within the 
treatment record which indicates either that he believed that 
his jaw disorder had become worse or that he intended to make 
such a claim at the time of treatment.  The Board must also 
determine whether the facts provided in the August 1999 
treatment note warrant an increased rating as the note was 
clearly made within a year of the Veteran's claim.  

In this case, the Board does not find that the Veteran's 
August 26, 1999 treatment note is sufficient to grant an 
earlier effective date for the Veteran's 40 percent 
disability evaluation.  In order to show that an earlier 
effective date is warranted for an increased rating, the 
evidence must not only demonstrate that the Veteran's 
condition existed prior to the effective date in question, 
but that the Veteran's condition existed to that same 
compensable degree prior to the effective date.  The August 
26, 1999 VA medical center treatment note shows that the 
Veteran had a compensable condition, however the pathology 
shown, i.e., the Veteran was able to open his jaw 15 
millimeters, is inadequate to merit a 40 percent rating from 
that date.  38 C.F.R. § 4.150.

As the relevant evidence preponderates against finding that 
the Veteran's residuals of a right maxilla fracture with 
limitation of temporomandicular articulation was 40 percent 
disabling prior to the current effective date, an earlier 
effective date may not be granted.  The Board finds that the 
preponderance of the evidence is against entitlement to an 
effective date earlier than September 29, 1999, for a 40 
percent rating for residuals of a right maxilla fracture with 
limited motion of the temporomandibular articulation. 




ORDER

A 30 percent disability rating, but no higher, is warranted 
from August 26, 1999 to September 29, 1999, subject to the 
laws and regulations governing the award of monetary 
benefits.

Entitlement to an effective date prior to September 29, 1999, 
for the grant of a 40 percent rating for residuals of right 
maxilla fracture with limitation of temporomandibular 
articulation, is denied.



______________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


